This is an action of assumpsit to which the defendants have pleaded in abatement the nonjoinder of other joint promisors. The plea is not accompanied by any affidavit to its truth. The plaintiff moves that it be stricken out for want of such an affidavit. We think the motion must be denied. The plea is not of the kind which requires an affidavit at common law, and the English practice requiring affidavits generally to pleas in abatement which depends on 4 Anne, cap. 16, § 11, has never, to our knowledge, prevailed in this State. The Statute 4 Anne, cap. 16, § 11, is not among the statutes declared to be in force by the act of A.D. 1749. We have no statute nor rule of court requiring an affidavit as some other states have.
Motion dismissed.